                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

BRANDON LUKE HERRON,                             )
                                                 )
                  Plaintiff,                     )      Case No. 7:19CV00049
                                                 )
v.                                               )          OPINION
                                                 )
CAPTAIN MCCOY, ET AL.,                           )      By: James P. Jones
                                                 )      United States District Judge
                  Defendants.                    )

      Brandon Luke Herron, Pro Se Plaintiff.

      Plaintiff Brandon Luke Herron, a state inmate proceeding pro se, has filed a

civil rights action under 42 U.S.C. § 1983, alleging that he has been held for weeks

in segregated confinement without a Bible. After review of the record, I conclude

that this action must be summarily dismissed for failure to state any claim

actionable under § 1983 and that Herron’s separate motions seeking interlocutory

injunctive relief must be dismissed as moot.

      Herron is confined at the Southwest Virginia Regional Jail Authority

(“SWVRJA”) jail located in Haysi, Virginia. His Complaint, signed and dated on

January 15, 2019, provides few details. He states that he was “put on strip cell” on

December 8, 2018, “for saying that [he] would stab the Major.” Compl. 2, ECF

No. 1. In that cell, he is not allowed to have his Bible. Herron also complains that

according to state prison policy, after thirty days on strip cell, he should have had a
fifteen-day rest break. As relief in this case, Herron wants “to be took off of strip

cell or moved to another SWVRJA Jail.” Id.

         Herron also moves for interlocutory injunctive relief: “I’m in fear for my life

due to all of this. I’ve been told by 3 Co’s now that will hurt me if I file this 1983

form, so please order that I be moved to a different SWVRJA Jail so I don’t get

hurt by any of these CO’s.” Mot. TRO 1, ECF No. 4. In a similar motion filed a

few weeks later, Herron states that he needs to “be moved to another jail . . . due to

threats made at me by staff at this jail. I’m in fear for my life and have ask[ed] to

be moved, and they are den[y]ing me the right to move.” Mot. Prelim. Inj. 1, ECF

No. 9.

         I must dismiss any action or claim filed by a prisoner against governmental

officials if I find that the action or claim is frivolous, malicious, or fails to state a

claim on which relief may be granted. 28 U.S.C. § 1915A(b)(1). Section 1983

permits an aggrieved party to file a civil action against a person for actions taken

under color of state law that violated his constitutional rights. See Cooper v.

Sheehan, 735 F.3d 153, 158 (4th Cir. 2013). To state a claim, the plaintiff’s

“[f]actual allegations must be enough to raise a right to relief above the speculative

level,” to one that is “plausible on its face,” rather than merely “conceivable.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).




                                            -2-
         The defendants Herron names in the heading of the Complaint are Captain

McCoy and Major Jonny Billiter. The allegations in the claims section of Herron’s

Complaint do not mention either of these individuals or describe any action that

either of them took, personally, that violated Herron’s rights or harmed him in any

way. Thus, the Complaint does not state any § 1983 claim against McCoy or

Billiter. See, e.g., Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (finding

that under § 1983, “[l]iability will only lie where it is affirmatively shown that the

official charged acted personally in the deprivation of the plaintiff[’s] rights”)

(internal quotation marks and citations omitted). Moreover, Herron’s submissions

do not state sufficient facts for an actionable § 1983 claim against anyone.

         First, the Complaint does not state any violation of the Free Exercise Clause

of the First Amendment. Specifically, Herron does not indicate how his inability

to possess his Bible for a few weeks has substantially burdened his practice of

sincere, religious beliefs — a showing he must make for a free exercise claim. See

Thomas v. Review Bd. of Ind. Emp’t Sec. Div., 450 U.S. 707, 718 (1981) (defining

substantial burden as one that “put[s] substantial pressure on an adherent to modify

his behavior and to violate his beliefs”).

         Second, Herron does not demonstrate how temporary strip cell confinement

itself has caused him any harm or otherwise violated any constitutionally protected

right.    See, e.g., Sandin v. Conner, 515 U.S. 472, 484 (1995) (holding that


                                             -3-
disciplinary segregation was not the type of atypical, significant deprivation

required to create a protected liberty interest for due process purposes); Shakka v.

Smith, 71 F.3d 162, 166 (4th Cir. 1995) (holding that Eighth Amendment claim

requires showing that challenged prison conditions caused plaintiff serious

physical or emotional harm). Moreover, jail officials’ alleged violation of a state

regulation about strip cell breaks does not present any federal constitutional claim.

See Riccio v. Cty. of Fairfax, 907 F.2d 1459, 1469 (4th Cir. 1990) (holding that if

state law grants more procedural rights than Constitution requires, state’s failure to

abide by that law is not federal due process issue). Thus, Herron has stated no

§ 1983 claim about strip cell status.

       Third, Herron has no § 1983 claim based merely on officers’ verbal threats.

Allegations of verbal abuse and harassment by guards, without more, do not state

any constitutional claim. Henslee v. Lewis, 153 F. App’x 178, 180 (4th Cir. 2005)

(unpublished) (citing Collins v. Cundy, 603 F.2d 825, 827 (10th Cir. 1979)).

       For the stated reasons, I find that this action must be summarily dismissed

without prejudice, pursuant to § 1915A(b)(1), for failure to state a claim upon

which relief can be granted. As such, I will also dismiss Herron’s motions for

interlocutory injunctive relief as moot.1 Dismissal of the § 1983 action without


       1
          In any event, Herron’s allegations do not provide a factual basis for such relief.
To warrant such an extraordinary remedy, the plaintiff must make a clear showing “that
he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the
                                            -4-
prejudice leaves Herron free to refile one or more of his claims in a new and

separate civil rights action, provided he can overcome the noted deficiencies.

       A separate Final Order will be entered herewith.

                                                   DATED: February 11, 2019

                                                   /s/ James P. Jones
                                                   United States District Judge




absence of preliminary relief, that the balance of equities tips in his favor, and that an
injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20
(2008). To qualify as irreparable, the feared harm must be “neither remote nor
speculative, but actual and imminent,” Tucker Anthony Realty Corp. v. Schlesinger, 888
F.2d 969, 975 (2d Cir. 1989) (internal quotation marks and citations omitted), such that it
poses a real and immediate threat, Dan River, Inc. v. Icahn, 701 F.2d 278, 283 (4th Cir.
1983). Since Herron fails to state any actionable § 1983 claim, he cannot show a
likelihood of success on the merits. Moreover, his fears for his safety at the Haysi jail,
based on alleged verbal threats, are merely speculative at best. Thus, he has not met the
four requirements for the immediate court intervention he seeks.
                                             -5-
